TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00038-CV



                                   In re Dynamic Systems, Inc.



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Dynamic Systems, Inc. has notified this Court that it no longer wishes to

pursue this original proceeding and has filed an agreed motion to dismiss it with prejudice. We grant

the motion and dismiss this original proceeding with prejudice.



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 19, 2014